

117 HR 1254 IH: Eliminate Agency Excess Space Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1254IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Murphy of North Carolina (for himself, Mr. Steube, Mr. Budd, Mr. Hice of Georgia, Mr. Allen, Mr. Roy, Mr. Keller, Mr. Duncan, Mrs. Boebert, Mr. Gaetz, Ms. Herrell, Mr. Palmer, Mrs. Hinson, Mr. Gosar, Mr. Brooks, Mr. Weber of Texas, Mr. Cawthorn, Mr. Moore of Alabama, Mr. Baird, Mr. Jackson, Mrs. McClain, and Mr. Babin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 40, United States Code, to modify certain requirements for Federal agencies in the disposition of surplus real property, and for other purposes.1.Short titleThis Act may be cited as the Eliminate Agency Excess Space Act.2.Findings; sense of Congress(a)FindingsCongress finds the following:(1)Under the status quo, empty Federal agency office buildings cannot be sold by agencies that want to be efficient. Instead, each agency must let their vacant office spaces remain a purposeless and excessive cost on their balance sheets.(2)According to a 2017 Congressional Research Service report, in fiscal year 2016, U.S. Federal agencies owned 3,120 buildings that were vacant or unutilized and owned another 7,859 buildings that were partially empty or underutilized.(b)Sense of CongressIt is the sense of Congress that—(1)Federal agencies should not be limited when placing unused or underused office space on the market for sale; and (2)Federal agencies should be able to sell their unused offices to provide for greater fiscal responsibility and better stewardship of taxpayer dollars.3.Removal of GSA verification requirement(a)In generalSection 524 of title 40, United States Code, is amended—(1)by striking subsection (a); (2)in subsection (b)—(A)in paragraph (1) by striking the semicolon and inserting ; and;(B)by striking paragraph (2); and(C)by redesignating paragraph (3) as paragraph (2); and(3)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively.(b)Procedure for disposalSection 545 of title 40, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (7) by striking the semicolon and inserting ; or;(B)by striking paragraph (8); and(C)by redesignating paragraph (9) as paragraph (8); and(2)in subsection (d)—(A)by striking Negotiated sale at fixed price and all that follows through The Administrator may and inserting Negotiated sale at fixed price.—The Administrator may; and(B)by striking paragraph (2).(c)Real propertyChapter 5 of title 40, United States Code, is amended by inserting after section 574 the following new section:575.Proceeds from sale of certain agency propertyNotwithstanding any other provision of this subchapter, proceeds from the sale of excess property or surplus property by an agency pursuant to section 102-75.255 of title 41, Code of Federal Regulations, shall be deposited into the General Fund of the Treasury where such amounts shall be—(1)dedicated to the sole purpose of deficit reduction; and(2)prohibited from use as an offset for other spending increases or revenue reductions..(d)Clerical amendmentThe analysis for chapter 5 of title 40, United States Code, is amended by inserting after the item relating to section 574 the following new item:575. Proceeds from sale of certain agency property..(e)RegulationsNot later than 180 days after the date of enactment of this Act, the Administrator of General Services shall issue such regulations as are necessary to update section 102–75.255 of title 41, Code of Federal Regulations, to authorize executive agencies to dispose of surplus property and excess property without making the property available to other executive agencies or State and local governments before such disposal. (f)DefinitionsIn this section, the terms excess property, executive agency, and surplus property have the meaning given such terms in section 102 of title 40, United States Code. 4.GSA Reports(a)ReviewNot later than 18 months after the date of enactment of this Act, and every 5 years thereafter, the Administrator of General Services, in coordination with the Congressional Research Service, shall submit to Congress a report containing the information described in subsection (b).(b)Contents of reportThe report required under subsection (a) shall contain the following:(1)A survey of all unused or vacant office space held by each executive agency and recommendations for reducing each agency’s real property assets, selling such assets in an efficient manner, and addressing any potential safety hazards associated with vacant office space.(2)A survey of all the underutilized or partially empty agency office space held by each executive agency and recommendations for reducing each agency’s real property assets, selling such assets in an efficient manner, and addressing any potential safety hazards associated with partially empty office space.(3)For each excess property and surplus property disposed of by an executive agency, an indication of—(A)the date and method of disposal; and(B)the proceeds obtained from the disposition of such disposal.(4)For all excess property and surplus property disposed of by all executive agencies, an indication of(A)the amount of time required to fully dispose of excess property and surplus property under the custody and control of all executive agencies; and(B)the cost to dispose of excess property and surplus property under the custody and control of all executive agencies. (c)DefinitionsIn this section, the terms excess property, executive agency, and surplus property have the meaning given such terms in section 102 of title 40, United States Code. 